Title: From George Washington to Alexander McDougall, 31 March 1781
From: Washington, George
To: McDougall, Alexander


                  
                     (Private)
                     Dear Sir,
                     New Windsor Mar. 31st 1781
                  
                  The Expedition against Arnold has failed—After the favourable moment (occasioned by the disability of part of the British Ships in Gardners bay) was suffered to pass away, I never was sanguine in it—but the object being great, the risk was warrantable.
                  The attempt of the Chevalier Des Touches at the time he Sailed, was bold & enterprising—for this, and political reasons; and because I know it will be grateful to the French Genel & Admiral, I take the liberty of hinting to you the propriety (if it is not already done) of Congress paying them a compliment on the occasion.  It may have a happy effect which is the only apology I can offer for the freedom of suggesting it.  I am—Dr Sir with great esteem & Regard Yr most Obedt Servt
                  
                     Go: Washington
                  
                  
                     P.S.  I have recd your letter promising to corrispond under the Signature of Marcus & shall be happy in the fruits of it.
                  
                  
                     G:W—
                     
                     
                  
               